    Case 4:19-cv-00322-A Document 1-5 Filed 04/22/19        Page 1 of 4 PageID 12
'
                         TARRANr CDUNlY DISIRICI' CXXJirr
                                 48th District

                           141 305850 19
                            C.ause Nmiber:
                                               ------
    Ll.sa Biron,
          Plaintiff


    v.

    Federal Medical Center ("FMC")
                                      I
                                      )
                                       ~
    C.arswell Warden Jody Upton;      )            JURY 1RIAL
    FMC C.arswell Psychologist Leticial            Requested
    A. Annstrong; FMC C.arswell
    Psychologist E. Dixon,
         Defendants                   ~



    1.   Plaintiff, Lisa Biron, is a federal inmate presently incarcerated
    in Federal Correctional Institution, Waseca, MN.        The events giving rise
    to the within claims occurred at Federal Medical Center, C.arswell, in
    Fort Worth, Texas, Tarrant County.
    2.   She brings the within claims for damages under the Religious Freedom
    Restoration Act (42 U.S.C. §§ 2000bb et seq.), under Bivens v. Six Unknown
    Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and for declar-
    atory and injunctive relief to redress the deprivation, under color of
    federal law of rights secured under the Constitution and Laws of Texas,
    and under the Constitution and Laws of the United States.
    3.   Defendant Mr. Jody Upton is the Warden of FMC C.arswell.       He is legal-
    ly responsible for the operations of FMC C.arswell and protecting the consti-
    tutional rights of the inmates housed there.
    4.   Defendant Leticia A. Annstrong is a psychologist and correctional
    officer at FMC C.arswell.


                                           1
Case 4:19-cv-00322-A Document 1-5 Filed 04/22/19    Page 2 of 4 PageID 13


5.    Defendant E. Dixon is a psychologist and correctional officer at
FMC Carswell.
6.    Warden Upton is sued in his official capacity only.
7.    leticial Armstrong and E. Dixon are sued in their individual and
official capacity.
                                Claims
8.    On or about September 25, 2015, E. Dixon conducted a search of   Ms.
Biron's locker and removed a 144-page manuscript draft and notes written
by Ms. Biron.
9.    The writing contained the documentation and information gleaned from
hours of Biblical study and research on the Christian view of morality
regarding sexual conduct.
10.   It is Ms. Biron's sincerely held religious belief that she was direct-
ed by God to research, pray about, and study the Bible concerning God's
view on the matter and to record these conclusions in writing, which would
culminate in a book on the subject.·
11.   It is Ms. Biron's sincerely held religious belief that this process,
as directed by the lord, is a part of her practice of her Christian faith
and self-improvement process.
12.   E. Dixon's act of removing this document from Ms. Biron's possession
violated her rights under the First Amendment'sFree Exercise Clause and
Freedom of Expression Clause; the Religious Freedom Restoration Act (42
U.S.C. §§ 2000bb et seq.); the Fifth Amendment; and Texas law.
13.   On or about October 15, 2015, Leticia Armstrong paged   Ms. Biron to
the lieutenant's office where L. Armstrong permanently confiscated the
144-page manuscript.
14. Armstrong's      act of confiscating Ms. Biron's writing violated the


                                   2
Case 4:19-cv-00322-A Document 1-5 Filed 04/22/19   Page 3 of 4 PageID 14


First Amendment's Free Exercise Clause and Freedom of Expression Clause;
the Religious Freedom Restoration Act (42 U.S.C. §§ 2000bb et seq.) and
the Fifth Amendment to the United States Constitution and Texas law.
15.   On or about September 30, 2015 (after the writing was taken lxit before

it was officially confiscated) Ms. Biron sent an email to Warden Upton
advising him of the situation.   He failed to intervene to protect Ms. Biron's
civil rights and religious liberties.
16.   On May 2, 2017, Ms. Biron received the final denial of Administrative

Remedy# 842574 (dated 4/10/2017) regarding her stolen writing.
                         Remedies and Relief
17.   Ms. Biron seeks compensatory and punitive damages against L. Armstrong
and E. Dixon.
18.   Ms. Biron's remedy at law, however, is inadequate and incomplete, and
she will be irreparably injured by the loss of her writing unless the Court
grants declaratory and injunctive ,relief.
      WHEREFORE, Ms. Biron requests this Honorable Court:
19.   Grant her a declaration that the acts and omissions described herein
violate her rights under the United States Constitution, the Texas Consti-
tution, the Religious Freedom Restoration Act and State and Federal law.
20.   Grant a preliminary and permanent injuction ordering the Defendants
to return Ms. Biron's writing to her.
21.   Award Ms. Biron compensatory and punitive damages against L. Armstrong
and E. Dixon to the fullest extent allowed under the law.
22.   Grant Ms. Biron her costs and fees incurred for prosecuting this
lawsuit.
23.   Grant such other relief as this Court deems just and equitable.



                                   3
    Case 4:19-cv-00322-A Document 1-5 Filed 04/22/19    Page 4 of 4 PageID 15
•
                                                       Respectfully suhnitted




                                 Verification
         I hereby swear, under penalty of perjury, that the matters and facts
    alleged in the foregoing Complaint are true and correct.



                                                       Lisa Biron




                                     4
